Citation Nr: 1047502	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  07-13 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The appellant had inactive duty training (INACDUTRA) in the New 
Mexico Army National Guard from October 1954 to April 1956, to 
include a period of active duty for training (ACDUTRA) from 
August 14 to August 28, 1955.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in November 2009, at which time it was remanded 
to the VARO in Albuquerque, New Mexico, through the VA's Appeals 
Management Center (AMC) in Washington, DC, so that additional 
development could be undertaken.  Following the AMC's attempts to 
complete the requested actions, the case has since been returned 
to the Board for further review.  

Notice is taken that the appellant's representative in his post-
remand brief of June 2010 offered a written waiver for initial 
RO/AMC review of additional evidence submitted to the AMC by the 
Veteran following the issuance of the most recent supplemental 
statement of the case in March 2010.  

The  issue of the appellant's entitlement to service 
connection for tinnitus has been previously raised by the 
record and noted by the Board in one or more prior 
remands, but such issue has not to date been adjudicated 
by the Agency of Original Jurisdiction (AOJ).   Therefore, 
the Board does not have jurisdiction over it and it is 
again referred to the AOJ for appropriate action.  

The issue of the appellant's entitlement to service connection 
for hearing loss of the right ear is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
AMC.  




FINDING OF FACT

Having experienced inservice acoustic trauma during his period of 
ACDUTRA, the appellant developed hearing loss of his left ear as 
a result.  


CONCLUSION OF LAW

Hearing loss of the left ear was incurred during ACDUTRA.  38 
U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.6, 3.102, 3.303, 3.385 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The general norm is that, before addressing the merits of a claim 
on appeal, the Board is required to ensure that the VA's duties 
to notify and assist obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
In this instance, however, the Board finds in favor of the 
Veteran insofar as his claim for service connection for hearing 
loss of the left ear is concerned.  For this reason, the need to 
discuss whether VA has complied with its duties to notify and 
assist is obviated, as is any discussion regarding compliance 
with the terms of the Board's prior remands.  See Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or from aggravation of a preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Active military, naval, or air service 
includes any period of ACDUTRA during which the individual 
concerned was disabled from a disease or injury incurred in the 
line of duty.  See 38 U.S.C.A. § 101(21), (24); 38 C.F.R. 
§ 3.6(a).  Active military, naval, or air service also includes 
any period of INACDUTRA during which the individual concerned was 
disabled from an injury incurred in the line of duty.  Id.  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).  A disorder may be 
service connected if the evidence of record reveals that a 
currently existing disorder was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical unless it 
relates to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

It is the appellant's primary contention, as set out in his 
written statements and oral testimony at a Board hearing before 
the undersigned in August 2007, that he suffered acoustic trauma 
during a two-week period of ACDUTRA in August 1955 which resulted 
in hearing loss of his left ear.  He points to statements from 
fellow soldier's indicating the occurrence of inservice acoustic 
trauma through the firing of weaponry without hearing protection 
and asserts that he was subsequently denied entry onto active 
duty as a result of his hearing loss.  

Notice is taken that this is a case in which at least a portion 
of the appellant's service treatment records are unavailable for 
review, based on the AMC's February 2010 formal finding as to the 
unavailability of morning reports and the rejection of the 
appellant by an Army Draft Board in or about 1958 on the basis of 
hearing loss.  In light of that finding, the Board recognizes 
that VA needs to employ a "heightened" duty "to explain its 
findings and conclusions and to consider carefully the benefit-
of-the- doubt rule."  See Cromer v. Nicholson, 19 Vet. App. 215, 
217- 18 (2005), quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); accord Russo v. Brown, 9 Vet. App. 46, 51 (1996) 
(explaining that precedent does "not establish a heightened 
'benefit of the doubt,' only a heightened duty of the Board to 
consider applicability of the benefit of the doubt rule, to 
assist the claimant in developing the claim, and to explain its 
decision when the veteran's medical records have been 
destroyed"); see also 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Available service treatment records, albeit limited, are negative 
for complaints or findings involving hearing loss of the left 
ear.  However, the appellant through his written and oral 
testimony, deemed credible by the Board, indicates that he was 
subject to loud noise through the firing of weaponry during 
ACDUTRA in 1955 and such testimony is bolstered by the June 2008 
statements of fellow service persons confirming the appellant's 
inservice noise exposure as a result of heavy artillery fire.  
The Veteran also testifies that he received a draft notice in 
1958 and was medically evaluated by his local draft board and 
rejected for military service on the basis of hearing loss, and 
while records relating thereto are unavailable, evidence on file 
does not otherwise contradict that account.  

It, too, is significant that a May 1966 audiogram, which was 
conducted at Holloman Air Force Base in May 1966 in connection 
with the appellant's civilian employment, disclosed hearing loss 
of the left ear meeting the criteria of 38 C.F.R. § 3.385.  
Moreover, a private treating physician in January 2006 set forth 
the appellant's history of military noise exposure and his 
medical opinion that the Veteran's asymmetric hearing loss was 
probably noise induced.   At the time of a VA audiological 
examination in November 2008, the examiner found there to be 
insufficient evidence to form an opinion as to the service 
incurrence of the appellant's hearing loss, and a VA examiner, 
following the conduct of a further VA examination in March 2010, 
determined that the Veteran's left ear hearing loss was likely 
the result of his military noise exposure, based on the nature of 
his duties as a machine gun operator while in the National Guard.   
That history is consistent with the relevant facts of this case 
and not otherwise contradicted by the evidence on file.

A valid nexus opinion is one based on the history as provided by 
the claimant and a review of that claimant's file.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a 
medical opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant).  In Kowalski 
v. Nicholson, 19 Vet. App. 171, 179 (2005), the U.S. Court of 
Appeals for Veterans Claims, citing its decisions in Swann and 
Reonal, reaffirmed that in evaluating medical opinion evidence, 
the Board may reject a medical opinion that is based on facts 
provided by a claimant that have been found to be inaccurate or 
because other facts present in the record contradict the facts 
provided by the claimant that formed the basis for the opinion. 
VA and the Board may not, however, simply disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the claimant.  Thus, the question is 
whether the history reported by the claimant on examination or 
treatment is contradicted by the record; if it is not, the 
opinion in question is competent evidence.  Kowalski, supra; 
Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
claimant's statement renders a medical report incredible only if 
the Board rejects the claimant's statements).

Here, the history underlying the VA physician's opinion is 
reliable and consistent with the evidence of record and, 
therefore, the opinion based on history is competent and, in this 
instance, it is persuasive.  While there is evidence both for and 
against entitlement, the evidence supporting entitlement 
outweighs evidence to the contrary, such that the Board finds 
that service connection for hearing loss of the left ear is 
warranted.  


ORDER

Service connection for hearing loss of the left ear is granted.  


REMAND

Given the foregoing action, the appellant's status is now that of 
a Veteran.  See 38 U.S.C.A. § 101; 38 C.F.R. § 3.6(a).  And, at 
the time of the most recent VA examination in March 2010, despite 
having been asked to opine as to the hearing loss of both ears, 
the VA examiner who examined the Veteran failed to offer an 
opinion as to whether hearing loss of his right ear meeting the 
criteria of 38 C.F.R. § 3.385 originated in service or was the 
result of any inservice event, to include acoustic trauma.  While 
there was some discussion of the underlying facts, no ultimate 
opinion as to the service incurrence of hearing loss of the right 
ear was set forth.  Corrective action is thus indicated to ensure 
compliance with the Board's prior remand directives and its duty 
to assist the Veteran in the development of all pertinent 
evidence.  38 U.S.C.A. § 5103(A); 38 C.F.R. § 3.159; Stegall, 
supra.  

Accordingly, this portion of the appeal is REMANDED for the 
following actions:

1.  Return the report of a VA audiology 
examination conducted on March 9, 2010, 
2007, at the VA Outpatient Clinic in El 
Paso, Texas, by D. Welch, to the examiner 
who conducted that examination for the 
preparation of an addendum to his earlier 
report.  The Veteran should be recalled for 
any further examination of his right ear 
deemed necessary by the examiner or his 
designee.  The Veteran's claims file must 
be furnished in its entirety to the 
examiner or his designee for use in the 
study of this case and the prepared report 
should indicated whether in fact the claims 
folder was made available and reviewed.

Ultimately, the examiner or his designee is 
asked to offer an opinion as to the 
relationship between the Veteran's claimed 
hearing loss of the right ear and his 
period of military service. To that end, he 
or his designee is asked to provide a 
medical opinion as to the following:

Is it at least as likely as not (50 percent 
or greater degree of probability) that 
hearing loss of the right ear, meeting the 
criteria of 38 C.F.R. § 3.385, is the 
result of inservice acoustic trauma, to 
include that occurring as a result of heavy 
artillery fire and the firing of other 
weaponry during a period of ACDUTRA in 
August 1955?

The examiner is advised that that the term 
as likely as not does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the claim; less likely weighs 
against the claim.

A clear rationale for the opinion offered 
is requested and a discussion of the facts 
and medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.

2.  Thereafter, readjudicate the Veteran's 
claim for service connection for hearing 
loss of the right ear, on the basis of all 
the evidence of record, including that 
submitted since issuance of the most 
recent supplemental statement of the case, 
and all governing law and regulations.  If 
the benefit sought on appeal is not 
granted, the Veteran should be furnished a 
supplemental statement of the case and 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


